Kirkpatrick C. J.
The foundation of this action, was an account for fire-wood, hay, &c., the product of the plaintiff’s farm, and not an account between merchants. Most of the items of it were of more than six years star ding, and no assumption having been proved within that time, the defendant set up, in his defence, the statute of *666limitations, and requested the justice to charge the jury that these items were barred by the said statute. The justice, however, it seems, thought the law to be different, and informed the jury that if any one item of the account was within six years, .it took the whole out of the statute. In this opinion he erred, and
Therefore let the judgment be reversed.